Title: Eulalie Cathalan to Thomas Jefferson, 10 November 1819
From: Cathalan, Eulalie
To: Jefferson, Thomas


					
						Monsieur
						
							Marseille
							le 10. 9bre 1819.
						
					
					J’ai lhonneur de vous confirmer mes lettres qui vous accusoient la reception de la remise Sur paris de ƒ1312.50—que m Vaughan m’a adressé pour Ve Cte destinés a faire des empletes en Vins.
					Jai chargé de vos commissions M. Julius oliver qui vous en a ecrit, en vous en adressant partie. M. Sasserno a adresse les vins que vous lui demandez a m J. Dodge, qui doit vous les avoir expediés.
					Je viens d’aprendre que vous aves ecrit a Mr dodge pour le charger de remplir vos commissions & de retirer les fonds que Javois en mains.
					Malgrè que Je n’ai point reçu d’ordre de votre part Je me propose de compter a m. Dodge le restant de vos fonds, ayant payé a m J. oliver le montant de lenvoi quil vous a fait, & qui vous a ecrit a Ce Sujet.
					Vous m’obligeres Monsieur pour la bonne regle d’aprouver par votre premiere lettre, l’emploi que J’ai fait de vos fonds.
					
					Je continue, monsieur, de reclamer vos bons offices pour faire liquider par le gouvernement les avances que feu mon pere avoit fait pour l’escadre des E. U. de la Mediterannée, & dont Mr Wm Shaler consul d Alger avoit remis les Comptes au Secretariat de la marine.
					Jai l’honneur detre avec Consideration
					
						Monsieur Votre tres humble & tres dev. Servante
						
							Cathalan Ve Samatan
						
					
				 
					Editors’ Translation
					
						
							Sir
							
								Marseille
								10. November 1819.
							
						
						I have the honor to confirm my letters acknowledging the receipt of ƒ1312.50 that Mr. Vaughan sent me via Paris on your behalf for the purchase of wine.
						I have entrusted your orders to Mr. Julius Oliver, who wrote to you when he sent you part of what you had requested. Mr. Sasserno forwarded the wine you request of him to Mr. Joshua Dodge, who must already have forwarded it to you.
						I have just learned that you have written to Mr. Dodge to entrust him with your orders and to withdraw the funds in my hands.
						Although I have received no instructions from you, I plan to give the rest of your funds to Mr. Dodge, having paid Mr. Julius Oliver for the shipment he sent you. He wrote to you about this matter.
						As a matter of form, you would oblige me if you would approve in your next letter the use I have made of your funds.
						Sir, I continue to implore your good offices in obtaining government liquidation of the advances that my late father made to the squadron of the United States in the Mediterranean, of which Mr. William Shaler, consul for Algiers, gave an account to the office of the secretary of the navy.
						I have the honor to be, with respect
						
							Sir your very humble and very devoted servant
							
								Cathalan, Widow Samatan
							
						
					
				